United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mobile, AL, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0748
Issued: July 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 16, 2017 appellant filed a timely appeal from a November 22, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that he was disabled
for the period September 8 through October 4, 2016 due to his accepted December 1, 2014
employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence with his appeal to the Board. The Board’s jurisdiction is limited to the
review of evidence which was before OWCP at the time of its merit decision. Therefore, the Board is precluded from
reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1); P.W. Docket No. 12-1262
(issued December 5, 2012).

FACTUAL HISTORY
On December 5, 2014 appellant, then a 44-year-old sales and services distribution
associate, filed a traumatic injury claim (Form CA-1) alleging that on December 1, 2014, he was
lifting something out of a cardboard box and strained his lower back while in the performance of
duty. J.G., a customer supervisor, submitted a statement indicating that he saw appellant walking
and picking up items without complaints on the date of the claimed injury. Based on the statement,
the employing establishment controverted the claim and also noted that he had a negative sick
leave balance and zero annual balance. Appellant stopped work on December 2, 2014 and returned
on December 5, 2014.
Dr. Andre J. Fontana, a Board-certified orthopedic surgeon, initially treated appellant. In
a January 12, 2015 report, he noted that he saw appellant on December 4, 11, 29, 30, and 31, 2014
and January 6, 8, 9, 12, and 20, 2015. Dr. Fontana advised that appellant sustained a back injury
on December 1, 2014 after lifting something out of a box. He examined appellant and noted that
x-rays were taken which revealed a degenerative disc of the lumbar spine. Dr. Fontana diagnosed
degenerative disc of the lumbar spine, lumbar pain, as well as lumbar strain. He opined that it was
his professional medical opinion that appellant suffered a work-related injury on December 1,
2014 after lifting something out of a box.
On February 10, 2015 OWCP accepted the claim for sprain of the back, lumbar region. By
decision dated August 19, 2015, it expanded the acceptance of the claim to include aggravation of
preexisting lumbar degenerative disc disease.3
On June 14, 2016 appellant was sent for a second opinion examination with Dr. John
McMillin, a Board certified orthopedic surgeon, to determine appellant’s current disability status
and ability to work. Dr. McMillin noted appellant’s history of injury and treatment and reviewed
the SOAF. He examined appellant, provided his findings, and diagnosed degenerative disc disease
of the lumbar spine, lumbar radiculitis/radiculopathy, hypertension, and obesity. Dr. McMillin
determined that the accepted lumbar strain had resolved. However, the work aggravation of
degenerative disc disease had not returned to baseline, as appellant had increased back pain and
left lower extremity pain with an increase in activity level, lifting, or prolonged sitting or standing.
Dr. McMillin based this finding on a functional capacity evaluation. He indicated that the primary
objective findings were electrodiagnostic testing which confirmed appellant’s radicular
complaints, which he believed were related to the accepted work aggravation of a preexisting
lumbar degenerative spine. Dr. McMillin explained that the rapid onset of symptoms after the
injury would favor a causal relationship rather than a natural progression of the preexisting lumbar
condition. He acknowledged that appellant had continual pain after 18 months which represented
a permanent condition. Dr. McMillin opined that appellant was capable of performing his job as
3

In June 18, 2015 and March 9, 2016 statement of accepted facts (SOAF), OWCP noted that appellant’s preexisting
or concurrent medical conditions included: degenerative disc disease of the lumbar spine; hypertension; sleep apnea;
Graves’ disease; and keratosis, lumbar radiculopathy. It noted that he stopped work on January 16, 2015 and returned
to work on April 17, 2015 in a light-duty capacity. OWCP noted that, as a sales/service distribution associate,
appellant was responsible for lifting/carrying 10 pounds three hours per day, sitting five hours per day, standing three
hours per day, and walking two hours per day. In a July 22, 2016 decision, it denied his claim for disability
compensation for the period June 7 to 8, 2016.

2

a sales/distribution associate with the listed description and added that he could reasonably lift up
to 25 pounds floor to waist, if infrequent, and 25 pounds from waist to eye level. He indicated the
limitations or restrictions resulted from the accepted aggravation of lumbar degenerative disease
and nonconcurrent nonwork-related conditions. Dr. McMillin explained that there was no
documentation to show an inability of appellant to perform his preinjury job.
By letter dated August 30. 2016, OWCP provided Dr. Fontana with a copy of
Dr. McMillin’s report and requested his opinion with regard to whether he concurred with the
work restrictions.
In a report dated August 22, 2016, Dr. Fontana advised that appellant was seen for follow
up on his lumbar spine as he stated that he was still having pain, “about 6/10.” He examined
appellant and noted that appellant had forward flexion of 25 degrees, extension of 5 degrees and
neurovascularly had no change. Dr. Fontana diagnosed lumbar radiculopathy and recommended
therapy, three times a week for the next two weeks. He also provided return to work restrictions,
which included sitting five hours; walking two hours; standing two hours; reaching two hours; no
bending or pushing; no pulling; no lifting more than three hours; no squatting, kneeling, climbing;
and no lifting more than 10 pounds.
In a September 6, 2016 duty status report (Form CA-17), Dr. Fontana4 diagnosed lumbar
radiculopathy. He also noted a bulging disc at L2-3 and L3-4. Dr. Fontana placed appellant off
work for two weeks and provided restrictions of no lifting for more than three hours or more than
10 pounds.
In a September 21, 2016 report, Dr. Fontana diagnosed lumbar radiculopathy as the workrelated injury. He prescribed light-duty work commencing September 26, 2016 and provided
restrictions including sitting five hours; walking two hours; standing two hours; reaching two
hours; no bending or pushing; no pulling; no lifting more than three hours; no squatting, kneeling,
climbing; and no lifting more than 25 pounds. OWCP received an additional copy of the report
on November 11, 2016 and the light-duty work date was filled in as October 5, 2016.
In an October 4, 2016 report, Dr. Fontana opined that appellant was off work for treatment
of his lumbar back. He advised that appellant was unable to work as he could not do any bending,
lifting, or squatting. Dr. Fontana noted that appellant was presently attempting a regimen physical
therapy with some improvement and opined that appellant might be able to return to work on
October 5, 2016 per his previous light-duty status.
On October 6, 2016 appellant submitted a Form CA-7 requesting wage-loss compensation
for leave without pay for disability for the period September 8 through October 4, 2016. He filled
in “off work per doctor’s orders.”
By development letter dated October 17, 2016, OWCP informed appellant of the type of
evidence needed to support his disability claim for the period September 8 through
October 4, 2016. It explained that additional evidence was needed to establish disability for work
during the entire period claimed. OWCP explained that appellant’s physician merely advised that
4

The signature is unclear; however, it appears to be from Dr. Fontana.

3

appellant was unable to work due to treatment of his lumbar back and he was attempting physical
therapy. It explained that this explanation was insufficient to establish total disability from work.
OWCP further explained to appellant the additional evidence that was required and afforded him
an additional 30 days to submit such evidence.
In an October 21, 2016 duty status report and treatment note, Dr. Fontana diagnosed
lumbar radiculopathy.5 He noted that appellant was able to perform light-duty work. In the duty
status report, Dr. Fontana added no lifting more than three hours or more than 10 pounds.
On October 31, 2016 Dr. Fontana provided a September 6, 2016 response to OWCP’s
August 30, 2016 letter requesting an opinion regarding the findings of the second opinion
physician, Dr. McMillin. He also checked the space provided that he concurred with the findings
of Dr. McMillin. However, Dr. Fontana also circled the space provided on the letter that he did
not concur with his findings. On that same date, OWCP received a September 6, 2016 report in
which Dr. Fontana noted that he had reviewed Dr. McMillin’s report and findings advising of the
type of work appellant could perform. Dr. Fontana indicated that he agreed with the report.
In an October 28, 2016 report, Dr. Fontana advised that appellant had lumbar radiculopathy
and a history of a work-related injury. He explained that appellant was under medical care between
September 6 and October 24, 2016 for a lumbar injury and could not work due to being treated for
the lumbar injury.
By decision dated November 22, 2016, OWCP denied appellant’s claim for compensation
for the period September 8 through October 4, 2016. It advised him that the medical evidence
submitted did not establish disability for the claimed period.
LEGAL PRECEDENT
The term disability as used in FECA6 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.7 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.8 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.9 The Board
will not require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so

5

Dr. Fontana also provided an impairment rating of eight percent to the person as a whole.

6

Supra note 1; 20 C.F.R. § 10.5(f).

7

Paul E. Thams, 56 ECAB 503 (2005).

8

W.D., Docket No. 09-0658 (issued October 22, 2009); id.

9

Id.

4

would essentially allow employee’s to self-certify their disability and entitlement to
compensation.10
The term disability as used in FECA11 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.12 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.13 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.14 The Board
will not require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow employee’s to self-certify their disability and entitlement to
compensation.15
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.16 The Board has held that, when a physician’s statements regarding
an employee’s ability to work consists only of a repetition of the employee’s complaints that he
hurt too much to work, without objective signs of disability being shown, the physician has not
presented a medical opinion on the issue of disability or a basis for payment of compensation.17
The Board has held that a medical opinion not fortified by medical rationale is of little probative
value.18
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.19
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.20

10

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

Supra note 6.

12

Supra note 7.

13

Supra note 8.

14

Id.

15

Supra note 10.

16

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

17

John L. Clark, 32 ECAB 1618 (1981).

18

See D.Q., Docket No. 17-1220 (issued May 18, 2018); George Randolph Taylor, 6 ECAB 986, 988 (1954).

19

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

20
K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

5

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he was
disabled for the period September 8 through October 4, 2016 due to his accepted December 1,
2014 employment injury.
OWCP accepted the claim for sprain of the back, lumbar region, and later expanded the
acceptance of the claim to include aggravation of preexisting lumbar degenerative disc disease.
In support of his claim for disability for the period September 8 through October 4, 2016,
appellant provided several reports from his treating physician, Dr. Fontana. Dr. Fontana provided
appellant’s initial medical treatment and he authored reports dated December 4, 11, 29, 30, and
31, 2014 and January 6, 8, 9, 12, and 20, 2015. These notes advised that appellant sustained a
back injury on December 1, 2014 after lifting something out of a box, but provided no opinion as
to whether he was disabled from work or the cause of any such disability. These reports are thus
of no probative value on the issue of disability for the claimed period.21
In an October 4, 2016 report, Dr. Fontana opined that appellant was off work for treatment
of his lumbar back and was unable to work as he could not do any bending, lifting, or squatting.
He noted that appellant was presently attempting physical therapy with some improvement and
opined that appellant might be able to return to work on October 5, 2016 per his previous lightduty status. In his subsequent reports Dr. Fontana noted that appellant was able to return to work
with restrictions. The Board finds that, although Dr. Fontana restricted appellant from work, his
reports do not provide any specific findings on examination or medical reasoning to support his
opinion that appellant was disabled from work for the claimed period resulting from the
December 1, 2014 employment injury. As Dr. Fontana provided no objective findings in support
of appellant’s total disability for work and no medical reasoning supporting his opinions on
disability his reports are insufficient to meet appellant’s burden of proof to establish total disability
for the period September 8 through October 4, 2016.22 A medical report must include rationale
explaining how the physician reached his conclusion regarding disability.23 As these reports lack
the requisite medical rationale, they are insufficient to meet appellant’s burden of proof.
Appellant was examined by a second opinion physician, Dr. McMillin, on June 14, 2016,
to determine appellant’s status and ability to work. Dr. McMillin acknowledged that appellant had
continual pain after 18 months which represented a permanent condition. However, he determined
that appellant was capable of performing his job as a sales/distribution associate with the listed
description and added that appellant could reasonably lift up to 25 pounds from the floor to waist
level, if infrequent and 25 pounds from waist to eye level. Dr. McMillin indicated that he believed
any of the limitations or restrictions resulted from the accepted aggravation of lumbar degenerative
disease and nonconcurrent, nonwork-related conditions. He explained that there was no
documentation to show an inability to perform his job prior to the work injury. As Dr. McMillin
21

See A.C., Docket No. 17-1296 (issued February 15, 2018).

22

P.W., Docket No. 17-0154 (issued June 9, 2017).

23

J.I., Docket No. 17-0485 (issued June 22, 2017).

6

provided an opinion that appellant was not disabled from work due to his accepted employment
injury, his report is insufficient to establish appellant’s claim.
Following the receipt of Dr. McMillin’s report, on August 30, 2016, OWCP requested
Dr. Fontana’s opinion with regard to appellant’s ability to work in light of the opinion of
Dr. McMillin. On October 31, 2016 Dr. Fontana provided a September 6, 2016 response. He
provided conflicting responses as he circled that he did not concur with his findings, but also added
a checkmark next to the statement that he concurred with the findings of Dr. McMillin regarding
disability. On that same date, OWCP received a September 6, 2016 report in which Dr. Fontana
noted that he had reviewed Dr. McMillin’s report and findings advising the type of work appellant
could perform. Dr. Fontana indicated that he agreed with the report. As these reports both provide
opinions that appellant was not disabled from work due to his accepted work injury, these reports
are insufficient to establish appellant’s claim.
Appellant also submitted a September 6, 2016 duty status report from Dr. Fontana in which
lumbar radiculopathy was diagnosed. Dr. Fontana noted the radiculopathy due to a bulging disc
at L2-3 and L3-4 and placed appellant off work for two weeks. The Board notes that bulging discs
at L2-3 and L3-4 were not accepted by OWCP. Where an employee claims disability from a
condition that was not accepted or approved by OWCP due to an employment injury, he or she
bears the burden of proof to establish that the condition is causally related to the employment
injury.24 Herein, appellant has provided no rationalized medical opinion evidence to support that
he sustained bulging discs at L2-3 and L3-4 due to his accepted December 1, 2014 employment
injury.
Other reports submitted by appellant, did not address whether his accepted condition
caused disability on September 8 through October 4, 2016. Although he alleged that he was
disabled for the period September 8 through October 4, 2016, due to his accepted employment
injury, the medical evidence of record does not establish that his claimed disability or the period
September 8 through October 4, 2016, was causally related to his accepted employment injury,
and thus, he has not met his burden of proof.
For each period of disability claimed, an employee must establish that he or she was
disabled from work as a result of the accepted employment injury. The Board will not require
OWCP to pay compensation for disability without sufficient medical evidence to support the
claim. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.25
On appeal, appellant argues that it was during rehabilitation due to a setback in his lower
back that his physician provided documentation that he could not work. He also explained that
the employing establishment advised that there was no work, even light duty. Appellant argues
that his claim was denied because he could not do light duty. However, as found above the medical

24

Jaja K. Asaramo, 55 ECAB 200 (2004).

25

See C.Y., Docket No. 17-0605 (issued January 11, 2018).

7

evidence of record does not establish that his claimed disability for the period September 8 through
October 4, 2016, was causally related to his accepted employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he was disabled for the period
September 8 through October 4, 2016 due to his accepted December 1, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the November 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

